Dear Ms. Cangelosi:
You have asked our office to review Opinion No. 01-412 suggesting that the opinion may be overbroad by not allowing the residency and citizenship exemptions to members of a partnership applicant when the members are limited liability companies or corporations. Our office held in Opinion No. 01-412 that members of limited liability partnerships must be residents of the State of Louisiana in order to comply with the requirements of law imposed upon applicants seeking permits to engage in the business of alcoholic beverages.
Alcohol permits under Title 26 are issued to applicants, either individuals, partnerships, corporations or limited liability companies. The statutes, particularly LA R.S. 26:80C.(2), and LA R.S. 26:280C.(1) provide an exception to the citizenship and residency requirements where the applicant is either a corporation or a limited liability company, but not where the applicant for the permit is a partnership. The exception applies to, "officers, directors, and stockholders of corporations or members of limited liability companies applying only for retail permits," under LA R.S. 26:80C.(2), or under the provisions under LA R.S. 280C.(1), "if the applicant is a corporation or a limited liability company, the requirements as to citizenship and residences do not apply to officers, directors, and stockholders of corporations or members of limited liability companies."
If the applicant for the alcohol permit is a partnership, LA R.S. 26:80B, provides:
  "If the applicant is a partnership recognized by Louisiana law . . . all members of such partnership, or all the persons furnishing the money shall also possess the qualifications required by an applicant." If the applicant is a limited liability company or a corporation, then the requirements as to citizenship and residence do not apply to officers, directors and stockholders of corporations or members of limited liability companies applying only for retail permits under the provisions of LA R.S. 26:80 or to any officers, directors and stockholders of corporations or members of limited liability companies applying for a permit under LA R.S. 26:280.
It is therefore the opinion of this office that the residency and citizenship requirement exception only applies when a corporation or limited liability company is the applicant. When a partnership is an applicant for an alcohol permit the exception does not apply.
Should you have any questions, please do not hesitate to contact this office.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ________________________ CHARLES H. BRAUD, JR. Assistant Attorney General
RPI:CHBJR/sfj
DATE RELEASED:  May 15, 2003
  Charles H. Braud, Jr. Assistant Attorney General